Citation Nr: 0210446	
Decision Date: 08/23/02    Archive Date: 08/29/02	

DOCKET NO.  02-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hearing loss.

(The issues of entitlement to service connection for tinnitus 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), which found that the veteran had failed 
to submit new and material evidence to reopen a previously 
denied claim for entitlement to service connection for 
hearing loss.  In this decision, the RO also denied the 
veteran claim of entitlement to service connection for 
tinnitus.

In June 2000, the veteran appeared and offered testimony at 
the RO before the undersigned traveling Member of the Board.  
The transcript of the veteran's testimony on that occasion 
has been associated with his claims file.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for tinnitus, pursuant 
to the authority granted by 67 Fed. Reg. 3009, 3014 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Further, 
having currently decided by way of the present Board decision 
that the veteran has, in fact, submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for hearing loss, the Board will now 
undertake additional development with respect to the merits 
of that claim.  When development is completed, the Board will 
provide notice of the development as required by Rules of 
Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing the merits of the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus.

FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The additional evidence received since the January 1999 
RO rating decision is new and bears directly and 
substantially upon the specific matter under consideration 
(i.e., whether a hearing loss disability was incurred in or 
aggravated by service) and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The evidence received since the January 1999 RO rating 
decision that denied service connection for hearing loss, 
which is final, is new and material; and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5107(a); 66 
Fed. Reg. 45,620, 45,630-631 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§  3.102, 3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case and correspondence with the veteran, 
the veteran and his representative have been notified of law 
and regulations governing the veteran's request to reopen his 
claim for service connection for a hearing loss and the 
reasons for the determination made regarding his application.  
Moreover, VA has made reasonable efforts to obtain all 
available relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
consists of the service medical records and statements from 
the veteran's private physicians as well as testimony 
provided by the veteran and his spouse.  The veteran has also 
been afforded an opportunity to present evidence and argument 
at a hearing on appeal in connection with his current claim.  
Thus, upon review of the record, the Board is satisfied that 
the veteran has received adequate notice, and the information 
and evidence necessary for a fair adjudication of the issue 
on appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal, 
without further development or remand to the RO, poses no 
risk or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, 
and the favorable disposition of the issue currently on 
appeal as indicated below, the Board concludes that the 
duties to notify and assist under the VCAA have been 
satisfied and the appeal is ready for appellate review. 



New and Material Evidence.

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a hearing loss.  The 
referenced claim was initially denied by the RO in January 
1999.  In March 2000, the veteran filed his current 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines the term "material evidence" for 
the purpose of determining if a previously denied claim can 
be reopened.  See Fed. Reg. 45,620, 45, 629-30 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless the Congress provided otherwise or 
permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also, 66 
Fed. Reg. 37,953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions redefining the 
term "material evidence" are not applicable to the 
veteran's March 2000 claim to reopen, which is discussed 
below.

In this case, the original claim for service connection for 
hearing loss was denied by the RO in a rating decision dated 
in January 1999.  That decision was predicated on a finding 
that the veteran had hearing loss that preexisted his service 
without any evidence demonstrating aggravation of this 
condition during service.  The veteran was notified of this 
decision and of his appellate rights in a VA letter dated in 
January 1999, but no appeal was filed.  Because the veteran 
did not initiate an appeal of this adverse determination by 
the RO, it became final based upon the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also, Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See, 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of this claim on any basis, in this case, the RO 
decision in January 1999.  See Hickson v. West, 12 Vet. App. 
247, 251 (1991).  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991)' 38 C.F.R. § 3.306(a) (2001).  

The evidence of record at the time of the January 1999 rating 
decision included the veteran's service medical records, 
which showed that on his March 1965 medical examination for 
service induction he was found to have a hearing loss at high 
frequencies.  He was assigned a physical profile of "2" for 
hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 535 (1993).  
Subsequent service medical records show no complaints and/or 
findings referable to a hearing loss and on the veteran's 
January 1968 medical examination for service separation, the 
veteran's hearing was recorded as 15/15, bilaterally, spoken 
and whispered voice.  Hearing loss was specifically denied by 
the veteran on a report of medical history compiled by the 
veteran contemporaneous with his medical examination for 
service separation.  Also on file in January 1999 were 
uninterpreted graphic and numeric test results of the 
veteran's hearing, dated in February 1968 and October 1998, 
respectively.  On the basis of the evidence summarized above, 
the RO in its January 1999 rating decision determined that 
the veteran's hearing loss preexisted service and was not 
aggravated therein.

The evidence associated with the claims file since January 
1999 and not heretofore on file consist of audiograms of the 
veteran's hearing dated in July 1983 and September 1999, as 
well as letters from his private physician dated in February 
2000 and September 2000 elaborating on the veteran's 
audiograms and current hearing difficulties, in addition to 
the veteran's testimony in June 2002.

The veteran's private physician, Stanley R. Lang, M.D., 
reported in his February 2000 letter that the veteran has 
been a patient of his since 1983 and has significant 
sensorineural hearing loss that has shown a gradual 
deterioration over the years.  He noted that the veteran had 
asked him to review a couple of his audiograms from 1966 and 
1968.  He stated that the '66 audiogram appears to be part of 
a physical for induction into the military and showed 
corrected thresholds which indicated a significant hearing 
loss.  He added the second audiogram dated in February 1968 
is a preemployment audiogram from Rockwell International and 
is so fraught with examiner error that threshold 
determination is impossible.  He added however that overall 
it did appear to show some degree of hearing loss.  He also 
stated that he had enclosed copies of his earlier audiograms 
of the veteran dated in July 1983 and that this audiogram 
showed a moderate sensorineural hearing loss, bilaterally.  
He said that the veteran was fitted with hearing aids at this 
time.  Lastly, he stated that he has enclosed a recent 
audiogram dated in September 1999, which continued to show a 
significant sensorineural hearing loss, which is now in the 
moderately severe to severe range, bilaterally.  He also 
noted that the veteran has been bothered by bilateral 
tinnitus and this has been the case for a number of years.  
Enclosed with Dr. Lang's letter were the referenced 
audiograms from July 1983 and September 1999.

In his September 2000 letter, Dr. Lang reiterated that the 
veteran has a significant sensorineural hearing loss that has 
shown a gradual deterioration over the years.  He also stated 
that the veteran's hearing loss has progressed to the 
"severe" classification, bilaterally, and that he also 
suffers from bothersome tinnitus.

At his personal hearing in June 2002, the veteran testified 
that he was not aware of having any problem with his hearing 
at service entrance.  He said he was not provided with any 
hearing protection in service.  His spouse testified that the 
veteran had no problem prior to service with hearing, but 
that subsequent to service, he demonstrated a noticeable 
hearing problem.  The veteran said that, when he became 
employed immediately after service with Rockwell 
International in February 1968, he underwent a hearing test 
and was told that he exhibited a severe hearing loss.  He 
further testified that he was originally treated for his 
hearing loss in 1980 but was told at that time by a private 
physician that he could not be fitted for hearing aids.  He 
also said he first experienced tinnitus in 1980 and that he 
began wearing hearing aids in 1983.  The veteran described 
his exposure to noise in service and said that his exposure 
to noise subsequent to service was not as significant.  

The Board has reviewed the additional evidence received since 
the RO's January 1999 rating decision that denied the 
veteran's claim seeking service connection for hearing loss.  
The veteran and spouse have proffered testimony that his 
hearing loss problems had their onset in service and have 
continued since that time.  Significantly, the veteran has 
also submitted a letter from his private physician indicating 
that he evidenced "some degree of hearing loss" in the 
immediate post service period.

The veteran and his spouse have testified under oath 
concerning the onset of his hearing loss in service and its 
continuation thereafter.  This testimony is presumed credible 
for the purpose of considering whether it is new and 
material.  As noted above, for purposes of making such a 
determination, the credibility of newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
United States Court of Appeals for Veterans Claims has held 
that in cases where the determinative issue involves 
continuity of symptomatology, which was not previously 
provided by the origin claim, it provides a direct link 
between the veteran's active service and the current state of 
his condition.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
The veteran's testimony summarized above meets this test.  
Further, medical evidence has been submitted which tends to 
suggest that the hearing loss noted on the veteran's service 
entrance examination did not resolve in service.  This 
evidence is clearly new and material as it is neither 
cumulative nor redundant and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, the Board finds that the 
evidence submitted since the August 1999 RO determination is 
new and material.  Thus, the claim of entitlement to service 
connection for hearing loss is reopened, and the merits of 
the veteran's claim must be addressed in light of all the 
evidence of record.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hearing loss has been presented.  To 
this extent, the appeal is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

